EXHIBIT 10.3

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of June 12, 2019, by and between G1 Therapeutics, Inc., a Delaware
corporation (the “Company”) and Terry Murdock (the “Employee”).

WITNESSETH:

WHEREAS, Employee and the Company entered into an Employment Agreement effective
as of August 1, 2017, (the “Employment Agreement”);

WHEREAS, Employee and the Company wish to alter certain terms of the Employment
Agreement, particularly with respect to Employee’s severance compensation
provision; and

WHEREAS, in light of the foregoing, and to make severance consistent among the
executive team, Employee and the Company desire to mutually and voluntarily
amend the Employment Agreement pursuant to the terms as set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows.

1.    AMENDMENT TO SECTION 4(b) OF THE EMPLOYMENT AGREEMENT. Section 4(b) of the
Employment Agreement is modified by replacing the existing Section 4(b) in its
entirety with a new Section 4(b) as follows:

 

  b)

SEPARATION BENEFIT UPON CERTAIN TERMINATIONS. If the Company terminates
Employee’s employment without Cause (as defined below), or if Employee resigns
Employee’s employment for Good Reason (as defined below), then conditioned upon
Employee executing a Release (as defined below) following such termination,
Employee will be entitled to receive an amount equal to payment of Employee’s
then-current Base Salary for a period of twelve (12) months (the “Separation
Benefit”). The Separation Benefit is conditioned upon Employee executing a
release of claims in a form satisfactory to the Company (the “Release”) within
the time specified therein, which Release is not revoked within any time period
allowed for revocation under applicable law. The Separation Benefit will be
payable to Employee over time in accordance with the Company’s payroll practices
and procedures beginning on the sixtieth (60th) day following the termination of
Employee’s employment with the Company, provided that the Company, in its sole
discretion, may begin the payments earlier. For avoidance of doubt, the
termination of Employee’s employment as a result of Employee’s death or
disability (meaning the inability of Employee, due to the condition of
Employee’s physical, mental or emotional health, effectively to perform the
essential functions of Employee’s job with or without reasonable accommodation
for a continuous period of more than 90 days or for 90 days in any period of 180
consecutive days, as determined by the Board in its sole discretion in
consultation with a physician retained by the Company) will not constitute a
termination without Cause triggering the rights described in this Section 4(b).



--------------------------------------------------------------------------------

2.    PROPER AMENDMENT. The parties expressly acknowledge and agree that this
Amendment constitutes a proper amendment and modification of the Employment
Agreement by written agreement executed by the parties pursuant to Section 7 of
the Employment Agreement.

3.    REMAINDER OF EMPLOYMENT AGREEMENT. Except as expressly set forth in this
Amendment, the provisions of the Employment Agreement remain in full force and
effect, in their entirety, in accordance with their terms.

4.    MISCELLANEOUS. This Amendment shall be governed, construed, and
interpreted in accordance with the laws of the State of North Carolina, without
giving effect to conflicts of laws principles. The parties agree that this
Amendment may only be modified in a signed writing executed by both parties.
This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors and assigns. This
Amendment may be executed in separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one agreement.
Facsimile or PDF reproductions of original signatures will be deemed binding for
the purpose of the execution of this Amendment.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement to be effective as of the day and year first above written.

Company:

 

G1 THERAPEUTICS, INC.

   

Employee:

By:   /s/ Mark A. Velleca     By:   /s/ Terry Murdock  

Mark A. Velleca

President and Chief Executive Officer

     

Terry Murdock